           Case 4:17-cv-00076-KGB Document 38 Filed 01/15/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


CASY CARLTON, JONATHAN JONES                                                         PLAINTIFFS
and BOBBY HARRISON


vs.                                   No. 4:17-cv-76-KGB


JHOOK INVESTMENTS, INC., d/b/a                                                     DEFENDANTS
JHOOK TOWING AND RECOVERY;
JEFF HOOKER and IVY HALL, INC.


                     PLAINTIFFS’ PRETRIAL DISCLOSURE SHEET


      COME NOW Plaintiffs Casy Carlton, Jonathan Jones and Bobby Harrison, by and

through their attorneys of the Sanford Law Firm, PLLC, and for their Pretrial Disclosure

Sheet, do hereby state as follows:

      1.       Identity of the party submitting information.

      Plaintiffs Casy Carlton, Jonathan Jones and Bobby Harrison, by and through their

attorneys of the Sanford Law Firm, PLLC.

      2.       Names, addresses, and telephone numbers of all counsel for the

parties.

      Joshua West and Josh Sanford of the Sanford Law Firm, PLLC, One Financial

Center, 650 South Shackleford, Suite 411, Little Rock, Arkansas 72211, Phone: (501)

221-0088,        Facsimile:       888-787-2040,              Email:         west@sanfordlawfirm.com

josh@sanfordlawfirm.com.




                                               Page 1 of 7
                         Casy Carlton, et al. v. JHook Investments, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:17-cv-76-KGB
                                Plaintiffs’ Pretrial Disclosure Sheet
           Case 4:17-cv-00076-KGB Document 38 Filed 01/15/19 Page 2 of 7



      3.       A brief summary of the claims and relief sought.

      This is an action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

seq., and the Arkansas Minimum Wage Act (“AMWA”), A.C.A. § 11-4-201 et seq. The

FLSA and AMWA require employers to pay each employee an overtime premium for all

hours worked over forty per week. 29 U.S.C. § 206, 207; Ark. Code Ann. § 11-4-210–211.

Defendants failed to pay Plaintiffs their overtime premiums for all hours worked over forty

per week. Therefore, Plaintiffs seek to recover damages in the form of unpaid overtime,

liquidated damages, attorneys’ fees, and costs as provided for by 29 U.S.C. § 216(b) and

Ark. Code Ann. § 11-4-218.

      4.       Prospects for settlement.

      Plaintiffs are open to settlement negotiations.                  However, “[a]t this time, the

settlement prospects are slim, but could change after the Court issues its rulings on the

pending cross-motions for summary judgment.” ECF No. 37, ¶ 2.

      5.       The basis for jurisdiction and objections to jurisdiction.

      Plaintiffs seek relief under the FLSA, 29 U.S.C. § 201 et seq. Therefore, this Court

has federal question jurisdiction of this action under 28 U.S.C. § 1331. This lawsuit also

alleges causes of action under the AMWA, which arise out of the same set of operative

facts as the federal causes of action, and which would be expected to be tried with the

federal claims in a single judicial proceeding. Accordingly, this Court has supplemental

jurisdiction over the additional AMWA claims pursuant to 28 U.S.C. § 1367(a). The acts

complained of in Plaintiffs’ Complaint were committed and had their principal effect within

the Western Division of the Eastern District of Arkansas. Therefore, venue is proper within




                                               Page 2 of 7
                         Casy Carlton, et al. v. JHook Investments, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:17-cv-76-KGB
                                Plaintiffs’ Pretrial Disclosure Sheet
            Case 4:17-cv-00076-KGB Document 38 Filed 01/15/19 Page 3 of 7



this District pursuant to 28 U.S.C. § 1391. Plaintiffs know of no objections to jurisdiction or

venue.

       6.       A list of pending motions.

       Defendant’s Motion for Summary Judgment, ECF No. 17; Plaintiff’s Motion for

Partial Summary Judgment, ECF No. 20.

       7.       A concise summary of the facts.

       Defendants primarily provided public and commercial towing services and

commercial “big-rig” tractor-trailer repair services in central Arkansas. Plaintiff Carlton

worked as a tow truck driver, and his rate of pay was a set salary of $250.00 per week

plus commission, but no overtime. Plaintiff Jones worked as a tow truck driver, service

truck driver, and mechanic, and his pay rate was $15.00 per hour plus commission. From

March of 2016 through June of 2016, Plaintiff Harrison’s rate of pay was $250.00 per

week plus commissions, but no overtime. From July of 2016 through February of 2017,

Harrison’s rate of pay was $15.00 per hour plus commissions. Harrison worked as a tow

truck driver.

       Plaintiff Carlton regularly worked more than 40 hours per week, but because he

was on salary, Defendants did not pay him overtime. Similarly, when Plaintiff Harrison

was on salary, Defendant’s did not pay him overtime, though he worked more than 40

hours per week.

       While Plaintiffs Harrison and Jones were earning an hourly rate plus commissions,

Defendant did not incorporate their commissions into the calculation of their regular rates,

which in turn, caused a miscalculation of their overtime rates. Further, Harrison and

Jones were on-call and were regularly called out, but they performed this call-out work off

                                               Page 3 of 7
                         Casy Carlton, et al. v. JHook Investments, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:17-cv-76-KGB
                                Plaintiffs’ Pretrial Disclosure Sheet
             Case 4:17-cv-00076-KGB Document 38 Filed 01/15/19 Page 4 of 7



the clock. This regularly occurred in weeks in which they otherwise worked forty or more

hours per week, causing overtime violations.

        8.       All proposed stipulations.

        A.       All bates stamped documents provided by Defendants in the course of this

case are authentic and admissible;

        B.       Each Plaintiff and separate Defendants JHook and Hooker had a covered

employer-employee relationship under the FLSA and AMWA;

        9.       The issues of fact expected to be contested.

        A.       The number of hours each Plaintiff worked each week;

        B.       Whether Defendants had actual or constructive knowledge of the overtime

Plaintiffs worked;

        C.       In light of Harrison’s testimony that he drove vehicles that weighed less than

10,000 pounds every week, and in light of Defendants’ admission that Harrison “possibly”

used a Ram 1500 parts truck for running business errands, Hooker Dep. 31:17–32:13,

whether Defendants’ lack of recollection on the subject is factually sufficient to negate

Harrison’s affirmative testimony;1

        D.       Whether Defendants willfully failed to pay Plaintiffs all overtime due.

        10.      The issues of law expected to be contested.

        A.       Plaintiffs’ damages;




        1
                  This will need to be addressed only if the Court finds Defendant’s lack of recollection is
legally sufficient to avoid summary judgment. The legal issue is addressed in Plaintiffs’ Reply in Support of
Motion for Partial Summary Judgment. Pls.’ Reply at 9, ECF No. 32. Plaintiffs assert that lack of
recollection cannot be used to defeat Plaintiffs’ motion for partial summary judgment on this point. See id.
                                                   Page 4 of 7
                             Casy Carlton, et al. v. JHook Investments, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:17-cv-76-KGB
                                    Plaintiffs’ Pretrial Disclosure Sheet
            Case 4:17-cv-00076-KGB Document 38 Filed 01/15/19 Page 5 of 7



        B.      Whether Carlton is an exempt employee under Section 7(i) of the FLSA,

which is the Retail-Commissioned Employees Exemption, and the equivalent AMWA

exemption;

        C.      In light of Harrison’s testimony that he drove vehicles that weighed less than

10,000 pounds every week, and in light of Defendants’ admission that Harrison “possibly”

used a Ram 1500 parts truck for running business errands, Hooker Dep. 31:17–32:13,

whether Defendants’ lack of recollection on the subject is legally sufficient to negate

Harrison’s affirmative testimony;2

        D.      Whether Plaintiff Harrison is exempt under the Motor Carrier Act Exemption

of the FLSA and AMWA;3

        E.      Whether Ivy Hall was a joint employer.

        11.     A list and brief description of exhibits, documents, charts, graphs,

models, schematic diagrams, summaries, and similar objects which may be used in

opening statement, closing argument, or any other part of the trial, other than

solely for impeachment purposes, whether or not they will be offered in evidence.

Separately designate those documents and exhibits which the party expects to

offer and those which the party may offer.

        Plaintiffs expect to offer:

        A.      A spreadsheet showing each Plaintiff’s damages calculations;

        B.      Any and all payroll records provided by Defendant during discovery;

        C.      Plaintiffs’ Commission Sheets.

        2
                The legal insufficiency of Defendants’ lack of recollection is addressed in Plaintiffs’ Reply in
Support of Motion for Partial Summary Judgment. Pls.’ Reply at 9, ECF No. 32.
        3
                This is addressed in Plaintiffs’ Motion for Partial Summary Judgment. See ECF No. 20.
Thus, this may not actually be a disputed issue at trial
                                                    Page 5 of 7
                              Casy Carlton, et al. v. JHook Investments, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:17-cv-76-KGB
                                     Plaintiffs’ Pretrial Disclosure Sheet
           Case 4:17-cv-00076-KGB Document 38 Filed 01/15/19 Page 6 of 7



         Plaintiffs may offer the following exhibits:

         A.     All exhibits filed by Defendant and Plaintiffs in this case;

         B.     Any and all answers and responses to written discovery;

         C.     Any and all documents obtained or produced in discovery.

         12.    The names, addresses and telephone numbers of witnesses for the

party. Separately identify witnesses whom the party expects to present and those

whom the party may call. Designate witnesses whose testimony is expected to be

presented via deposition and, if not taken stenographically, a transcript of the

pertinent portion of the deposition testimony.

         Plaintiffs expect to call the following individuals as witnesses:

         A.     Plaintiff Casy Carlton;

         B.     Plaintiff Jonathan Jones;

         C.     Plaintiff Bobby Harrison;

         D.     Defendant Jeff Hooker.

         Plaintiffs may call:

         A.     Defendant’s 30(b)(6) witness or other corporate representative attending

trial;

         B.     Any and all witnesses identified by or called by Defendant at any point in

this case.

         13.    The current status of discovery, a precise statement of the remaining

discovery and an estimate of the time required to complete discovery.

         If this Court finds that Plaintiffs must use the Commission Sheets to prove their

hours worked, Plaintiffs request the opportunity to obtain those records.             Plaintiffs

                                                  Page 6 of 7
                            Casy Carlton, et al. v. JHook Investments, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:17-cv-76-KGB
                                   Plaintiffs’ Pretrial Disclosure Sheet
         Case 4:17-cv-00076-KGB Document 38 Filed 01/15/19 Page 7 of 7



estimate that they would need one week to evaluate those records and incorporate them

into a damages calculation.

        14.   An estimate of the length of trial and suggestions for expediting

disposition of the action.

        Plaintiffs estimate that the trial of this matter can be accomplished in one to two

days.

                                                       Respectfully submitted,

                                                       CASY CARLTON, JONATHAN JONES
                                                       and BOBBY HARRISON, PLAINTIFFS

                                                       SANFORD LAW FIRM, PLLC
                                                       One Financial Center
                                                       650 South Shackleford Road, Suite 411
                                                       Little Rock, Arkansas 72211
                                                       Telephone: (501) 221-0088
                                                       Facsimile: (888) 787-2040

                                                       Joshua West
                                                       Ark. Bar No. 2012121
                                                       west@sanfordlawfirm.com

                                                       Josh Sanford
                                                       Ark. Bar No. 2001037
                                                       josh@sanfordlawfirm.com




                                               Page 7 of 7
                         Casy Carlton, et al. v. JHook Investments, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:17-cv-76-KGB
                                Plaintiffs’ Pretrial Disclosure Sheet
